      Case 4:20-cv-00261-CDL-MSH Document 7 Filed 03/11/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

B.A.,                                *

        Petitioner,                  *

vs.                                  *
                                              CASE NO. 4:20-cv-261 (CDL)
WARDEN, STEWART DETENTION            *
CENTER, et al.,
                                     *
        Respondents.
                                     *

                                O R D E R

        This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

January 26, 2021. There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.         Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

        IT IS SO ORDERED, this 11th day of March, 2021.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA
